DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1-13, in the reply filed on 12/16/2021 is acknowledged.  Claims 14-20 are withdrawn.  Claims 1-13 are now pending.
Claim Rejections - 35 USC § 112
4.	Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Are the first photoinitiator (from claim 12) and the second photoinitiator (from claim 13) the same or different?
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

6.	Claims 1, 10 and 11 are rejected under 35 U.S.C. 103(a) as obvious over Wang et al. (CN 109575739).
Wang et al. disclose a paint (reads on a film) is prepared from the following components in percentage by mass: 45% to 55% of fluorocarbon emulsion, 20% to 30% of pigment and filler, 0.3% to 0.5% of wetting agent, 0.5% to 1.5% of dispersant, 2% to 5% of film-forming aid, 1% to 2% of thickener, 1% to 2% of functional aid, 3% to 7.5% of polyfluortetraethylene microparticle and 5% to 15% of water-based thinner, wherein the wetting agent is modified methyl polysiloxane (abstract, claims 1, 2 and 4).
However, Wang et al. is silent on the polysiloxane resin ranging from 1 to 30% by weight.
The relative amount will determine the properties of the final product (paint).  The case law has held that “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Wetting agent improves coating surface tension and improves its adhesive force to substrate.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to achieve the relative amount of this wetting agent via the routine optimization process and thereby obtain the present invention.
The limitations of claims 10 and 11 can be found in Wang et al. at claim 1, where it discloses the dispersing agent, coalescing agent (reads on an adhesion aid) and thickener (reads on a leveling agent).
Allowable Subject Matter

7.	Claims 2-9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed polysiloxane and acrylic resin, thermally conductive insulating agent and photoresist material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762